YARRUT, Judge
(dissenting in part).
I concur fully in the reasons and conclusions of the majority, except with regard to the refusal of the majority to declare appel-lee-wife half-owner of the mineral royalties, on the ground she did not answer the appeal to obtain such a decree.
Since she, in legal effect, became half-owner by virtue of the finding that the mineral royalties involved were acquired by purchase during the marital community, and prayed to be recognized as owner of an undivided half-interest therein, which the district judge failed to include in his judgment ipsissimus verbis, the mere decree that the mineral royalties in question are community property, and the parties are now divorced, automatically vested in her a half-interest in said royalties.
To include in the judgment this recital in favor of the wife would amount to no more than elucidating the decree to avoid possible unnecessary and vexatious litigation, and would not constitute any modification, revision or reversal of the judgment on appeal under LSA-C.C.P. arts. 2133 and 2164, reading:
“An appellee shall not be obliged to answer the appeal unless he desires to have the judgment modified, revised, or reversed in part or unless he demands damages against the appellant. In such cases, he must file an answer to the appeal, stating the relief demanded, not later than fifteen days after the return day or the lodging of the record, whichever is later. The answer filed by the appellee shall be equivalent to an appeal on his part from any portion of the judgment rendered against him and of which he complains in his answer.” LSA-C.C.P. art. 2133.
“The appellate court shall render any judgment which is just, legal, and proper upon the record on appeal. The court may award damages for frivolous appeal; and may tax the costs of the lower or appellate court, or any part thereof, *346against any party to the suit, as in its judgment may be considered equitable.” LSA-C.C.P. art. 2164.
For the above and foregoing reasons I dissent in part as above explained.